





capture.jpg [capture.jpg]
December 7, 2017
TO:    The Board of Directors of Iridium Communications Inc. (the “Board”)
RE:    Compensation Program for Non-Employee Directors
Adoption of 2018 Compensation Program for Non-Employee Directors
The Board is being requested to adopt the 2018 compensation program for its
non-employee members, which program will be effective as of January 1, 2018. The
terms of the program are set forth in the Compensation Program for Non-Employee
Directors (the “Program”) and are briefly summarized below.
Annual Board Retainer (Amount and Default Payment Mechanic): The Program
provides that each non-employee director will receive an Annual Board Retainer
in the amount of $160,000, which amount is payable: (i) $50,000 in cash (unless
the director makes a timely election to receive all or a portion of this cash
component of the Annual Board Retainer in the form of Restricted Stock Units
(“RSUs”), or in any mix of cash and RSUs, subject to the limitations described
below); and (ii) $110,000 in RSUs. Cash will be paid quarterly in arrears on or
as soon as practicable after the last day of each calendar quarter in which
service occurred.
Annual Chairman of the Board and Committee Chair Retainers (Amounts and Default
Payment Mechanic): The Chairman of the Board will receive an additional annual
retainer of $50,000 and the Chairs of the Audit, Compensation, and Nominating
and Corporate Governance Committees will receive an additional annual retainer
of $40,000, $15,000 and $7,500, respectively, all of which amounts are payable
in cash quarterly in arrears on or as soon as practicable after the last day of
each calendar quarter in which service occurred (unless the director makes a
timely election to receive all or a portion of such retainer in the form of
RSUs, or in any mix of cash and RSUs, subject to the limitations described
below).
Annual Government Advisory Committee Retainer (Amounts and Payment Mechanic):
Non-employee directors serving on the Government Advisory Committee during 2018
will receive an additional annual retainer of $15,000 in the form of RSUs,
subject to vesting and the limitations described below regarding RSU grants.
Non-employee directors serving on the Government Advisory Committee may not make
an election to receive the Annual Government Advisory Committee Retainer in any
other form.
Compensation Elections: Elections must be made annually. Please complete the
2018 Election Form. This Election Form must be submitted by December 31, 2017 to
be valid for


1.
 



--------------------------------------------------------------------------------







2018. Once the Election Form is submitted for a year, the elections made are
irrevocable for that year.
Annual Board Retainer Elections: Non-employee directors may elect to receive all
or a portion of $50,000 of the Annual Board Retainer in cash or RSUs. The
remaining $110,000 of the Annual Board Retainer is paid in the form of RSUs and
no election may be made with respect to such amount.
Annual Chairman of the Board and Committee Chair Retainers Elections:
Non-employee directors may elect to receive all or a portion of the Annual
Chairman of the Board Retainer and/or Annual Committee Chair Retainers, if any,
in cash or RSUs (elections to receive cash or RSUs must be made in 25%
increments).
RSUs: All RSUs are governed by our Amended and Restated 2015 Equity Incentive
Plan (the “Plan”) and the Non-Employee Director Restricted Stock Unit Agreement
and will be granted on the third business day in January. Any vested RSUs will
be settled in Iridium stock on the earlier of (i) the date that is six months
and one day after “separation from service” (as defined in Treasury Regulations
Section 1.409A-1(h), without regard to alternate definitions thereunder) as a
director (a “Separation from Service”) and (ii) a Change in Control, as defined
in the Plan, that also constitutes a “change in control event” (as determined
under Treasury Regulations Section 1.409A-3(i)(5)) (a “Change in Control”). RSUs
will be taxable at ordinary income rates when shares are issued, based on the
fair market value (“FMV”) of the shares at the time of issuance.
Vesting: All RSUs granted as Annual Board Retainers, Annual Chairman of the
Board and Committee Chair Retainers and Annual Government Advisory Committee
Retainers will vest on the first anniversary of the date of grant, subject to
the non-employee director’s continuous service as a director through such date.
All RSUs granted to non-employee directors are subject to full acceleration of
vesting upon a termination for death or disability. Any unvested RSUs are
forfeited upon a termination as a director for any reason other than death or
disability.



IRIDIUM COMMUNICATIONS INC.
COMPENSATION PROGRAM FOR NON-EMPLOYEE DIRECTORS


EFFECTIVE DATE: January 1, 2018
GENERAL: Each member of the board of directors (the “Board”) of Iridium
Communications Inc. (the “Company”) who is not an Employee (as defined in the
Iridium Communications Inc. Amended and Restated 2015 Equity Incentive Plan (the
“Equity Incentive Plan”)) (each, a “Non-Employee Director”) will be eligible to
receive cash and equity-based compensation as set forth in this Iridium
Communications Inc. Compensation Program for Non-Employee Directors (this
“Program”). Capitalized terms not explicitly defined in this Program but defined
in the Equity Incentive Plan will have the same definitions as in the Equity
Incentive Plan.
ANNUAL COMPENSATION:
•
Annual Board Retainer: $160,000 will be payable for each calendar year to each
Non-Employee Director as follows:

•
$50,000 in the form of cash (the “Annual Cash Retainer”), unless the
Non-Employee Director makes a timely election to receive all or a portion of the
Annual Cash Retainer in the form of restricted stock units (“RSUs”) (subject to
the limitations described below); and

•
$110,000 in the form of RSUs (the “Annual Stock Retainer”).

•
Annual Committee Chair Retainers: The following amounts will be payable for each
calendar year to each chairperson of the following committees of the Board
(each, a “Committee”) in the form of cash, unless the Non-Employee Director
makes a timely election to receive all or a portion of the Annual Committee
Chair Retainer in the form of RSUs (subject to the limitations described below):

•
Audit – $40,000;

•
Compensation – $15,000; and

•
Nominating and Corporate Governance – $7,500.

•
Annual Chairman of the Board Retainer: $50,000 will be payable for each calendar
year to the chairman of the Board in the form of cash, unless the Non-Employee
Director makes a timely election to receive all or a portion of the Annual
Chairman of the Board Retainer in the form of RSUs (subject to the limitations
described below).

•
Annual Government Advisory Committee Retainer: $15,000 will be payable for each
calendar year in the form of RSUs to each Non-Employee Director serving on the
Company’s Government Advisory Committee during a calendar year (subject to the
limitations described below). Non-Employee Directors serving on the Government
Advisory Committee may not make an election to receive the Annual Government
Advisory Committee Retainer in any other form.

•
Partial Year of Service: Notwithstanding the foregoing or anything in this
Program to the contrary, if a Non-Employee Director’s service as a Non-Employee
Director (for purposes of any Annual Cash Retainer or Annual Stock Retainer) or
as a chairperson of a Committee (for purposes of any Annual Committee Chair
Retainer) or as a chairman of the Board (for purposes of any Annual Chairman of
the Board Retainer) or as a member of the Government Advisory Committee (for
purposes of the Annual Government Advisory Committee Retainer) commences or
terminates after the beginning of a calendar year, then the Non-Employee
Director will only be eligible to receive 25% of the full amount of the
applicable retainer (each as set forth above), in the applicable form, for each
partial or full calendar quarter of such service completed during such calendar
year. Notwithstanding the foregoing, upon termination of service as a Director
any portion of any retainer paid in the form of RSUs will be forfeited to the
extent not vested on the date of or as a result of such termination in
accordance with the terms of this Program.

TIMING OF ELECTIONS; TIMING AND FORM OF PAYMENTS (OTHER THAN ANNUAL GOVERNMENT
ADVISORY COMMITTEE RETAINER):
•
Current Non-Employee Directors:

Annual Cash Retainer, Annual Committee Chair Retainer and Annual Chairman of the
Board Retainer: If a Non-Employee Director’s service as a Non-Employee Director
commences prior to the beginning of a calendar year, then the Non-Employee
Director must make an election, prior to the beginning of such calendar year,
with respect to (i) his or her Annual Cash Retainer for such calendar year and
(ii) any Annual Committee Chair Retainer or Annual Chairman of the Board
Retainer that is or may become payable for such calendar year. Each Annual Cash
Retainer, Annual Committee Chair Retainer and Annual Chairman of the Board
Retainer will be paid or granted as follows:
•
Cash: The portion (if any) of each Annual Cash Retainer, Annual Committee Chair
Retainer and Annual Chairman of the Board Retainer that is to be paid in the
form of cash will be determined based on such election. Such portion will be
paid in the form of cash in arrears in equal installments over the applicable
number of calendar quarters during such calendar year, with payment occurring on
or as soon as practicable after the last day of the applicable calendar quarter
and in all cases not later than March 15 of the calendar year following the
calendar year in which it was earned.

•
Stock: The portion (if any) of each Annual Cash Retainer, Annual Committee Chair
Retainer and Annual Chairman of the Board Retainer that is to be granted in the
form of RSUs will be determined based on such election. Such portion will be
granted in the form of RSUs on the third business day in January of such
calendar year. Any such award will vest in full on the first anniversary of the
date of grant of the award, provided that the Non-Employee Director is in
service as a Director on such vesting date.

Notwithstanding the foregoing, if the Non-Employee Director becomes a
chairperson of a Committee or chairman of the Board after the third business day
in January of such calendar year, then the portion (if any) of his or her Annual
Committee Chair Retainer or Annual Chairman of the Board Retainer, as
applicable, that is to be granted in the form of RSUs will be granted on the
third business day after the date that the Non-Employee Director becomes a
chairperson of a Committee or chairman of the Board, as applicable. Any such
award will vest in full on the first anniversary of the date of grant of the
award, provided that the Non-Employee Director is in service as a Director on
such vesting date.
Annual Stock Retainer: A Non-Employee Director may not make an election
regarding the form of payment of his or her Annual Stock Retainer; the Annual
Stock Retainer is paid in the form of RSUs. If a Non-Employee Director’s service
as a Non-Employee Director commences prior to the beginning of a calendar year,
then the RSUs will be granted on the third business day in January of the
calendar year. The RSUs will vest in full on the first anniversary of the date
of grant, provided that the Non-Employee Director is in service as a Director on
such vesting date.
•
New Non-Employee Directors:

Annual Cash Retainer, Annual Committee Chair Retainer and Annual Chairman of the
Board Retainer: If a Non-Employee Director’s service as a Non-Employee Director
commences on or after the beginning of a calendar year, then the Non-Employee
Director must make an election, within 30 days following the commencement of
such service, with respect to (i) his or her Annual Cash Retainer for such
calendar year and (ii) any Annual Committee Chair Retainer or Annual Chairman of
the Board Retainer that is or may become payable for such calendar year;
provided, however, that (a) such election will be applicable only to the portion
of the applicable Annual Cash Retainer, Annual Committee Chair Retainer or
Annual Chairman of the Board Retainer payable for any calendar quarter during
such calendar year that begins after the date of such election, and (b) no such
election may be made if such service commences during the final calendar quarter
of such calendar year. Each such Annual Cash Retainer, Annual Committee Chair
Retainer and Annual Chairman of the Board Retainer will be paid or granted as
follows:
•
Cash: 25% of the full amount of an Annual Cash Retainer (and Annual Committee
Chair Retainer and Annual Chairman of the Board Retainer, if applicable), as set
forth under “Annual Compensation” above, will be paid in the form of cash for
(i) the calendar quarter in which the Non-Employee Director’s service as a
Non-Employee Director, chairperson of a Committee or chairman of the Board, as
applicable, commences and, (ii) if later, for the calendar quarter in which such
election is made, with payment occurring on or as soon as practicable after the
last day of the applicable calendar quarter and in all cases not later than
March 15 of the calendar year following the calendar year in which it was
earned.

With respect to any calendar quarter during such calendar year that begins after
the date of such election, the portion (if any) of the Annual Cash Retainer,
Annual Committee Chair Retainer or Annual Chairman of the Board Retainer that is
to be paid in the form of cash will be determined based on such election. Such
portion will be paid in the form of cash in arrears in equal installments over
the applicable number of calendar quarters during such calendar year, with
payment occurring on or as soon as practicable after the last day of the
applicable calendar quarter and in all cases not later than March 15 of the
calendar year following the calendar year in which it was earned.
•
Stock: With respect to any calendar quarter during such calendar year that
begins after the date of such election, the portion (if any) of an Annual Cash
Retainer, Annual Committee Chair Retainer or Annual Chairman of the Board
Retainer that is to be granted in the form of RSUs will be determined based on
such election. Such portion will be granted in the form of RSUs on the first
business day of the first calendar quarter that begins after the date of such
election. Any such award will vest in full on the first anniversary of the date
of grant of the award, provided that the Non-Employee Director is in service as
a Director on such vesting date.

Notwithstanding the foregoing, if the Non-Employee Director becomes a
chairperson of a Committee or chairman of the Board after the first business day
of the first calendar quarter that begins after the date of such election, then
the portion (if any) of his or her Annual Committee Chair Retainer or Annual
Chairman of the Board Retainer, as applicable, that is to be granted in the form
of RSUs, will be granted on the third business day after the date that the
Non-Employee Director becomes a chairperson of a Committee or chairman of the
Board, as applicable. Any such award will vest in full on the first anniversary
of the date of grant of the award, provided that the Non-Employee Director is in
service as a Director on such vesting date.
Annual Stock Retainer: A Non-Employee Director may not make an election
regarding the form of payment of his or her Annual Stock Retainer; the Annual
Stock Retainer is paid in the form of RSUs. If a Non-Employee Director’s service
as a Non-Employee Director commences on or after the beginning of a calendar
year, a pro-rated portion of the Annual Stock Retainer for a partial year of
service, as set forth under “Annual Compensation” above, will be granted in the
form of RSUs on the first business day of the first calendar quarter that begins
after the date such Non-Employee Director commences service; provided, however,
that if such service commences during the final calendar quarter of such
calendar year, such award will be granted on the last day of such calendar year.
The Annual Stock Retainer will be pro-rated based on the number of calendar
quarters during the year during which the Non-Employee Director will serve on
Board. Any such award will vest in full on the first anniversary of the date of
grant of the award, provided that the Non-Employee Director is in service as a
Director on such vesting date.
TERMS OF ELECTIONS:
•
Once an election is submitted for a calendar year, it will be irrevocable with
respect to such calendar year.

•
A Non-Employee Director must submit a new election for each calendar year.

•
Elections must be allocated in multiples as follows:

•
Allocation of the Annual Committee Chair Retainer and/or Annual Chairman of the
Board Retainer must be made among cash and RSUs in multiples of 25%.

TIMING OF ANNUAL GOVERNMENT ADVISORY COMMITTEE RETAINER
•
Current Non-Employee Directors Serving on Government Advisory Committee: If a
Non-Employee Director’s service on the Government Advisory Committee commences
prior to the beginning of a calendar year, then the Non-Employee Director’s
Annual Government Advisory Committee Retainer paid in the form of RSUs will be
granted on the third business day in January of such calendar year and will vest
on the first anniversary of the date of grant, provided that the Non-Employee
Director is in service as a Director on such vesting date.

•
Non-Employee Directors Commencing Service on Government Advisory Committee: If a
Non-Employee Director commences service on the Government Advisory Committee on
or after the beginning of a calendar year, then the Non-Employee Director’s
Annual Government Advisory Committee Retainer paid in the form of RSUs, as set
forth under “Annual Compensation” above, will be pro-rated based on the number
of calendar quarters during the year during which the Non-Employee Director will
serve on the Committee and will be granted on the first business day of the
first calendar quarter that begins after the date the Non-Employee Director
commences service on the Government Advisory Committee provided, however, that
if such service commences during the final calendar quarter of such calendar
year, such award will be granted on the last business day of such calendar year.
The RSUs will vest in full on the first anniversary of the date of grant,
provided that the Non-Employee Director is in service as a Director on such
vesting date.

TERMS OF EQUITY-BASED AWARDS:
•
Any RSUs described in this Program will be granted under the Equity Incentive
Plan and will be subject to the terms and conditions of (i) this Program, (ii)
the Equity Incentive Plan and (iii) the forms of RSU grant notice and agreement
approved by the Board for the grant of such awards to Non-Employee Directors.

•
Unless a number of units is otherwise set forth in this Program, the actual
number of units subject to any RSUs granted pursuant to this Program will be
determined by dividing the dollar amount allocated to such award by the Fair
Market Value of a share of the Company’s common stock on the day on which the
RSU is granted.

•
Any vested RSUs granted pursuant to this Program will be settled in shares of
the Company’s common stock on the earlier of (i) six months and one day after a
Non-Employee Director’s “separation from service” (as such term is defined in
Treasury Regulations Section 1.409A-1(h) without regard to any alternative
definition thereunder) as a Director (a “Separation from Service”) for any
reason or (ii) a Change in Control that also constitutes a “change in control
event” (as determined under Treasury Regulations Section 1.409A-3(i)(5)) (a
“Change in Control”).

•
With respect to any outstanding RSUs granted pursuant to this Program, if a
Non-Employee Director’s service as a Director is terminated:

•
due to the Non-Employee Director’s death or Disability, any unvested portion of
any such award will become fully vested upon such termination; or

•
due to any reason other than death or Disability or Cause, any unvested portion
of any such award will be forfeited to the Company.

EXPENSES: Each Non-Employee Director will be eligible for reimbursement from the
Company for all reasonable out-of-pocket expenses incurred by the Non-Employee
Director in connection with his or her attendance at Board and Committee
meetings. To the extent that any taxable reimbursements are provided to a
Non-Employee Director, they will be provided in accordance with Section 409A of
the Code and any applicable state law of similar effect, including, but not
limited to, the following provisions: (i) the amount of any such expenses
eligible for reimbursement during the Non-Employee Director’s taxable year may
not affect the expenses eligible for reimbursement in any other taxable year;
(ii) the reimbursement of an eligible expense must be made no later than the
last day of the Non-Employee Director’s taxable year that immediately follows
the taxable year in which the expense was incurred; and (iii) the right to any
reimbursement may not be subject to liquidation or exchange for another benefit.
SECTION 409A: Notwithstanding anything to the contrary in this Program, if a
Director is deemed by the Company at the time of such Director’s “separation
from service” (as such term is defined in Treasury Regulations Section
1.409A-1(h) without regard to any alternative definition thereunder) with the
Company to be a “specified employee” for purposes of Section 409A(a)(2)(B)(i) of
the Code, and if any of the payments upon such separation from service set forth
herein and/or under any other agreement with the Company are deemed to be
“deferred compensation,” then to the extent delayed commencement of any portion
of such payments is required to avoid a prohibited distribution under Section
409A(a)(2)(B)(i) of the Code and the related adverse taxation under Section 409A
of the Code, such payments shall not be provided to such Director prior to the
earliest of (i) the date that is six months and one day after the date of such
separation from service, (ii) the date of the Director’s death, or (iii) such
earlier date as permitted under Section 409A of the Code without the imposition
of adverse taxation. Upon the first business day following the expiration of
such applicable Code Section 409A(a)(2)(B)(i) period, all payments deferred
pursuant to this paragraph shall be paid in a lump sum to the Director, and any
remaining payments due shall be paid as otherwise provided herein or in the
applicable agreement.



IRIDIUM
Compensation Program for Non-Employee Directors


2018 Election Form


Name (Last, First, Middle Initial)
Social Security Number
Date of Birth




Address
City
State
Zip Code




Date of Election to Board of Directors
Date of Participation in Program
Primary Phone Number






By signing below, I certify that I have read and understand the terms of the
Iridium Communications Inc. Compensation Program for Non-Employee Directors (the
“Program”) and voluntarily elect the compensation allocations listed below.


By signing below, I also understand that (i) to be valid, my election must be
received by Iridium by no later than December 31, 2017, (ii) my election may not
be revoked or changed once made, (iii) if I do not make a timely election, I
will be paid my Annual Board Retainer $50,000 in cash and $110,000 in restricted
stock units and 100% of any other retainer I am eligible to receive in cash and
(iv) any compensation I elect to receive as restricted stock units (if vested)
will not be paid out to me until six months and one day after my separation from
service (as defined under Treasury Regulations Section 1.409A-1(h)) as a
director (or, if earlier, on a Change in Control (as defined in the Iridium
Communications Inc. Amended and Restated 2015 Equity Incentive Plan) that also
constitutes a “change in control event” (as determined under Treasury
Regulations Section 1.409A-3(i)(5)).


2018 Compensation Allocation — Annual Board Retainer


The Annual Board Retainer ($160,000) consists of (i) an Annual Cash Retainer
($50,000) and (ii) an Annual Stock Retainer ($110,000).


The election for the Annual Cash Retainer may be allocated among cash and
restricted stock.


Note: This election will apply only to the Annual Cash Retainer. An election may
not be made with respect to the Annual Stock Retainer. The Annual Stock Retainer
will be paid 100% in restricted stock units.


I hereby elect the following allocation for my 2018 Annual Cash Retainer:


Annual Cash Retainer ($50,000):
Cash $___
Restricted Stock Units $___


Total $50,000


2018 Compensation Allocation — Annual Committee Chair or Chairman of Board
Retainer


The election for the Annual Committee Chair Retainer and/or Annual Chairman of
the Board Retainer may be allocated among cash and restricted stock units in
multiples of 25%.


Note: This election will apply to any Annual Committee Chair Retainer and/or
Annual Chairman of the Board Retainer that is or may become payable for 2018. An
election may not be made with respect to the Annual Government Advisory
Committee Retainer, if applicable.


I hereby elect the following allocation for my 2018 Annual Committee Chair
Retainer and/or Annual Chairman of the Board (if any):


Annual Committee Chair Retainer:
Cash ___%
Restricted Stock Units ___%


Total Percentage = 100%


Annual Chairman of the Board Retainer:
Cash ___%
Restricted Stock Units ___%


Total Percentage = 100%




SIGNATURE


Director                        Date            







2.
 

